DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of claims 1-14 in the reply filed on 05-20-2019 is acknowledged.  The traversal is on the ground(s) that they belong to a list of special exceptions in paragraph b of 37 CFR 1.475 that do not require that the inventions share a “special technical feature”.  This is not found persuasive because there is no special exception to the requirement that the inventions must share a “special technical feature”. 37 CFR 1.475 paragraph a states “the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features”.  However, as stated in paragraph c, even if the inventions share some special technical feature, unity of invention may still not be present if the inventions do not belong to the specifically listed combinations of categories of invention found in paragraph b.
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05-20-2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobier (US 20130298387) in view of Schaefer II (US 20130288110) in view of Fang (Phys. Chem. Chem. Phys., 2011, 13, 14457-14461) in view of Schaefer I (US 20130306608)
Kobier is directed towards a method for performing a laser cutting operation for a battery (abstract).  It specifically teaches first stacking all the layers of an energy cell together to form a laminated cell structure and then using laser (radiation) to cut all the layers of that laminate in a single cutting operation [0005-0006].  It teaches that the layers (which are laminated and cut) include the plural separating layers (separation membranes) used to form the battery structure [0010], which can have what can be considered many stacked layers [0011].  Kobier teaches that the laser used can be pulsed and have output capacities that overlap with applicant’s claimed ranges, such as producing a 50 W or 100W beam [0009]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
	Though Kobier teaches plural separation membranes, it does not specifically teach including 10 or more separation membranes, it does not specifically teach the separation membranes have a base including polyolefin and a coating layer, nor does it specifically teach what pulse repetition rates would be appropriate for laser cutting.
	Schaeffer II is also directed towards constructing batteries [0001], which like Kobier, include separator layers, but it teaches that the sequence of layers of the battery can be repeated as often as desired within the electrode stack [0011], exemplifying between 2 and 60 separator layers in the stack of the energy cell [0025], which is a number of separator layers in the laminate that overlaps with applicant’s claimed range.
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include 10 or more separation membranes in the battery of Kobier that is stacked and laser cut together since those were known number of separation layers to include to 
Regarding the structure of the separators, Fang is also directed towards separation membranes (separators) used for battery applications (title), and it specifically teaches separation membranes which are polyolefin base membranes (e.g. polyethylene|polypropylene) which are coated on both of their surfaces (and in their pores) with a layer of nanoparticles, such as silica nanoparticles (pg 14458, left column).  It further teaches that such separation membranes offer improved wetting and provide improved durability (retaining more charge capacity after 100 cycles) to the batteries they are used in (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such coated separation membranes in the process of Kobier in order to produce batteries with improved wetting and durability.
Regarding the pulse frequency, Schaefer also teaches a method of using laser radiation to cut a separation membrane [0007] for a battery [0008].  Schaeffer further teaches that the cutting laser is a pulsed laser which is taught to have a range of pulse repetition rates, [0019] Schaefer teaches pulse repetition rates of 40kHz to 5000kHz, and specifically teaching 500kHz as a useful repetition rate [0019], which overlaps with applicant’s claimed ranges for this parameter
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use pulse repetition rates in the claimed range for the separation membrane cutting laser of Hallmark because they were known to the art and taught to be effective for this very purpose and doing so would produce no more than predictable results (claim 1, 4, and 5).

Claim 2-3: Schaefer I teaches particularly preferred cutting speeds of 500-4000mm/s [0020], which overlaps with applicant’s claimed ranges for this parameter, rendering the claimed ranges obvious.  Thus, it would have been obvious to a person of ordinary skill in the art at the 
Claim 6: Kobier teaches that the laser may be a pulsed laser [0021].
Claims 8-9: Kobier teaches that the laser used can be pulsed and have output capacities that overlap with applicant’s claimed ranges, such as producing a 50 W or 100W beam [0009]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claims 10-11: Schaefer I teaches using laser wavelengths of 400nm to 1300nm, which substantially overlaps with applicant’s claimed range of 300 to 1200nm [0019].  Schaefer I teaches that a preferred pulse width is 30ns, which anticipates applicant’s claimed range [0019].  In addition to teaching ranges that anticipate many of applicant’s claims, Schaefer also teaches ranges for operational parameters that overlap with applicant’s claimed ranges, and thus are also rendered obvious.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use laser wavelengths and pulse widths in the claimed range for the separation membrane cutting laser of Kobier because they were known to the art and taught to be effective for this very purpose and doing so would produce no more than predictable results.
Claim 12: Kobier teaches a preferable laser spot size of 5-100 microns [0009].  Schaefer I teaches using a laser spot size that is less than 300 microns [0019].  Thus, the prior art teaches spot sizes that overlap with applicant’s claimed ranges for this parameter, rendering the claimed ranges obvious.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use laser spot sizes in the claimed range for the separation membrane cutting laser .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobier (US 20130298387) in view of Schaefer II (US 20130288110) in view of Fang (Phys. Chem. Chem. Phys., 2011, 13, 14457-14461) in view of Schaefer I (US 20130306608), further in view of Bhardwaj (US 20130108906)
Kobier teaches that the shape of the battery stacks can be different shapes, exemplifying rectangular or cylindrical ones [0019], but it does not particularly teach using an irregular shape.
Bhardwaj is directed towards battery technology [0002]. It further teaches that battery packs that are rectangular make inefficient use of available space in devices, such as irregularly shaped areas [0006-0007], in order to solve this problem it teaches cutting the battery pack (with its separator) into these irregular shapes to make use of the available space [0009-0012]
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the separation membranes that are cut in the process of Kobier irregularly shaped in order to match the irregular shape of the components that it is intended to be used with and thus produce more efficient use of the available space in those intended devices.
Response to Arguments
Applicant's arguments filed 12-01-2020 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
The obviousness of the new limitations have been considered above.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOEL G HORNING/            Primary Examiner, Art Unit 1712